Citation Nr: 1532441	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-05 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for early degenerative changes, right hip secondary to capital femoral epiphysis, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for status post right knee medial meniscus tear with arthroscopic surgery with scars, and right knee strain and ligament instability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2009; a statement of the case was issued in December 2009; and a substantive appeal was received in February 2010.   

The Veteran presented testimony at a Board hearing in April 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The Veteran's early degenerative changes, right hip secondary to capital femoral epiphysis are not manifested by flexion of the thigh that is limited to 20 degrees.

2.  The Veteran's status post right knee medial meniscus tear with arthroscopic surgery with scars, and right knee strain and ligament instability is not manifested by leg flexion limited to 30 degrees; leg extension limited to 15 degrees; ankylosis; malunion of the tibia and fibula; or dislocation of the semilunar cartilage. 

3.  The Veteran's status post right knee medial meniscus tear with arthroscopic surgery with scars, and right knee strain and ligament instability is manifested by slight subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected early degenerative changes, right hip secondary to capital femoral epiphysis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5250-5255 (2014).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected status post right knee medial meniscus tear with arthroscopic surgery with scars, and right knee strain and ligament instability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5256-5262 (2014).

3.  The criteria for a separate 10 percent rating, but not higher, for status post right knee medial meniscus tear with arthroscopic surgery with scars, and right knee strain and ligament instability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2014); 38 C.F.R. Part 4, including § 4.7 and Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a December 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in December 2008, August 2013, and October 2014 which are fully adequate.  The examiners fully addressed the rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
The Veteran's service-connected early degenerative changes, right hip secondary to capital femoral epiphysis have been rated under the provisions of Diagnostic Codes 5252.

Pursuant to Diagnostic Code 5252, a 10 percent rating is warranted when flexion of the thigh is limited to 45 degrees; a 20 percent rating is warranted when flexion of the thigh is limited to 30 degrees; a 30 percent rating is warranted when flexion of the thigh is limited to 20 degrees; and a 40 percent rating is warranted when flexion of the thigh is limited to 10 degrees.

Additionally, pursuant to Diagnostic Code 5251, a 10 percent rating is the maximum allowable rating and is warranted when extension of the thigh is limited to 5 degrees.

Pursuant to Diagnostic Code 5253, a 10 percent rating is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or where limitation of rotation is such that it is not possible to toe out more than 15 degrees.  A 20 percent rating is warranted for limitation of abduction with motion lost beyond 10 degrees.

The Veteran's service-connected status post right knee medial meniscus tear with arthroscopic surgery with scars, and right knee strain and ligament instability has been rated by the RO under the provisions of Diagnostic Codes 5260-5261.

Under Diagnostic Code 5260, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

Ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees or more.  A 50 percent rating will be assigned if the knee is in flexion between 20 degrees and 45 degrees.  The disability will be rated at 40 percent if it is in flexion between 10 degrees and 20 degrees.  A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

The law permits separate ratings for arthritis and instability of a knee.  Specifically, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 because the arthritis would be considered an additional disability warranting a separate rating even if the limitation of motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when x-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 10 percent is warranted when the Veteran experiences slight subluxation or lateral instability.  A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability.  A rating of 30 percent is warranted when the Veteran experiences severe subluxation or lateral instability. 

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

Removal of the semilunar cartilage, which is symptomatic, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

At his April 2015 Board hearing, the Veteran testified that over the past three years, his mobility has decreased and the pain has increased in his right knee.  He stated that he could not participate in sports.  He stated that approximately three years earlier, he had an episode where he could not stand the pain or walk on the knee.  He stated that due to the length of the appointments, he does not make appointment unless he needs to go to the emergency room (HT p. 3).  He stated that he underwent an MRI that revealed more damage than doctors had originally thought; and he was given a "lubricant type shot."  He took early retirement because he was a teacher and the job involved being on his feet all day long.  He stated that he has flare-ups 1-3 times per week, and that sometimes he is incapacitated to the point where he cannot walk.  He reported swelling, and stated that he takes Motrin for inflammation (HT. p. 5).  

The Veteran was wearing a knee brace at the hearing and stated that he wears it almost every day because the knee is very unstable.  He also sometimes used a cane.  He testified that he could walk a couple of blocks before he started feeling the knee lock up.  He stated that when he was working as an elementary school teacher, he would often have to sit.  When the knee flared up, he would take rests and try to keep immobile.  However, he then stated that keeping the knee immobile would cause it to get tight.  Consequently, he would move around rather than stay inside the house.  He stated that pain during a flare-up would increase from a 3 to a 6 or 7 (out of 10) in terms of severity (HT, p. 8-9).

The Veteran testified that he believed the rating for his knee should be a little higher because he cannot do a lot of things on his own and that he has to pay people to do things for him.  He stated that if the rating was a little higher, he would have more funds to pay people to do things like mow the lawn. (HT, p. 13).  

With regard to the Veteran's right hip, he testified that he takes Motrin three times per day for pain.  He stated that the pain is constant (rated a 5 on a scale of 1-10) and that he has to adjust himself numerous times during the night while sleeping.  He stated that adduction is difficult and that he walks around like a robot.  If he is pushed, he would fall down (HT, pgs. 13-15).  He stated that the range of motion criteria do not accurately reflect his level of disability because they do not reflect what he does every day (getting in and out of cars, traversing stairs, gardening, etc.).    

A July 2006 VA outpatient treatment report (VBMS, 11/28/08, pgs. 33-34) reflects that the Veteran complained of right knee pain and giving out.  He reported that the knee gave out 2-3 times and that it caused significant pain when it happened.  He stated that he had a knee brace that provided some stability to the joint.  Upon examination, the Veteran achieved range of motion from 0-120 degrees without pain.  The knee was stable to varus and valgus.  Lachman's test, McMurray's test, and anterior drawer testing were all negative.  An MRI revealed posterior horn medial meniscal tear with adjacent para-meniscal cyst.  The examiner recommended continued low impact activity with swimming, walking, cycling; and to wear a knee brace for added support.  He was advised to come back to the clinic if he desired another brace.

An October 2007 VA outpatient treatment report (VBMS, 11/28/08, p. 24) reflects that the Veteran's right hip disability was becoming more severe.  Range of motion tests reflect 25 degrees of abduction, 40 degrees of adduction, and 95 degrees of forward flexion.  Internal rotation was 0 degrees.  There was pain with internal rotation.  X-rays reflected varus alignment and marked arthrosis.    

The Veteran underwent a VA examination in December 2008.  In the right knee, he reported weakness, stiffness, swelling, heat, giving way, lack of endurance and locking.  He denied having redness, fatigability, and dislocation.  He reported constant pain in the right knee that travelled to his right hip.  He described the pain as crushing, burning, oppressing, and sharp.  On a scale of 1 to 10, he rated the pain at 10.  He stated that the pain could be elicited by physical activity and could be relieved by rest and by Motrin 800 mg.  When he experienced pain, he could function with medication.  He denied receiving any treatment for his disability.  In terms of functional impairment, he stated that he could not sit or stand for long periods of time.

Upon examination, the Veteran's gait was limping to the right leg.  He did not
require any assistive device for ambulation.  The right knee revealed tenderness and guarding of movement.  There were no signs of edema, effusion, redness, or heat.  There was no subluxation.  There was traumatic genu recurvatum with weakness and insecurity on weight bearing and crepitus.  There was no locking pain.  The Veteran achieved 100 degrees of flexion with pain occurring at 100 degrees.  He achieved full extension to 0 degrees without pain.  The examiner noted that joint function was additionally limited by pain, fatigue, and weakness after repetitive use.  The examiner noted that pain had the major functional impact.  The joint function was not additionally limited by lack of endurance and incoordination.  There was no additional limitation of motion.  X-ray findings were within normal limits.

With respect to the right hip, the Veteran reported similar symptoms.  He reported weakness, swelling, and giving way.  He denied stiffness, heat, redness, lack of endurance, locking, fatigability and dislocation.  He reported constant pain in the right hip that travelled to the right knee.  He reported that the pain was aching and sharp.  On a scale of 1 to 10, he rated the pain at an 8.  Pain could be elicited by physical activity and was relieved by rest and by Motrin 800 mg.  He was able to function during the pain with medication.  He reported that he could not stand or sit for long periods of time.

Upon examination, the right hip revealed tenderness and guarding of movement.  There were no signs of edema, effusion, weakness, redness, or heat.  There was no subluxation.  The Veteran achieved 100 degrees of flexion, 20 degrees of extension, 20 degrees of adduction, 35 degrees of abduction, 40 degrees of external rotation, and 30 degrees of internal rotation.  Pain occurred at the extreme range of motion.  Joint function was additionally limited by pain, fatigue, and weakness following repetitive use.  Pain was the major functional impact.  The joint function was not additionally limited by lack of endurance and incoordination.  There was no additional limitation of motion.
  
The Veteran underwent a VA examination of his right hip in August 2013.  He stated that the onset of symptoms was 1988 and that his symptoms had worsened  since he fell down.  He reported flare-ups in which he felt that his hip was out of place.  He reported that pain was excruciating when walking or standing.  Upon examination, achieved 100 degrees of flexion (with objective evidence of pain at 100 degrees) and greater than 5 degrees of extension with no objective evidence of pain.  Adduction ended at 20 degrees with objective evidence of painful motion at 20 degrees.  Abduction ended at 35 degrees with objective evidence of painful motion at 35 degrees.  Internal rotation ended at 25 degrees with objective evidence of painful motion at 25 degrees.  External rotation ended at 5 degrees with objective evidence of painful motion at 5 degrees.  Post-test adduction ended at 20 degrees.  Post-test abduction ended at 35 degrees.  Post-test internal rotation ended at 25 degrees.  Post-test external rotation ended at 5 degrees.  Abduction was not lost beyond 10 degrees.  Adduction was not limited to where the Veteran could not cross his legs; and rotation was not so limited that the Veteran could not toe-out more than 15 degrees.  There was no change in range of motion following repetitive testing.  The examiner stated that the Veteran did not have any functional loss and/or impairment of the hip and thigh.  There were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the hip joint.  There was no localized tenderness or pain to palpation.  Muscle strength testing was 5/5 for right hip flexion, abduction, and extension.  There was no ankylosis.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner diagnosed the Veteran with early degenerative changes, and found the Veteran to be active.    

The Veteran underwent another VA examination in October 2014.  The examiner cited a July 2010 treatment report that reflects that the Veteran wore a knee brace and that his pain was worsening.  The Veteran reported that he moved into a one-story house with no stairs.  He stated that he was constantly waking up at night.  He described his mobility as unstable.  He did not report flare-ups that impact the function of the knee and lower leg.  He did claim functional loss and functional impairment in that he claimed that unstable, uneven, or uphill terrain affects his right knee and hip and contributes to overall ambulation difficulty which required a cane.  

Upon examination of the right knee, the Veteran achieved flexion to 135 degrees and achieved full extension (to 0 degrees).  The examiner noted no pain on examination (including on weightbearing and with palpitation).  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran reported that he experienced flare-ups (although he was not experiencing one during the examination).   The examiner stated that pain, weakness, fatigability or incoordination did not significantly limit the Veteran's functional ability during flare-ups.  Muscle strength testing of the knee was 5/5 during flexion and extension.  There was no muscle atrophy.  There was no ankylosis.  Joint stability tests revealed no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability tests (measuring anterior instability, posterior instability, medial instability, and lateral instability) were all normal.  With regard to assistive devices, the examiner noted that the Veteran often needs a cane, and that he has a disabled car placard due to back pain.    

Analysis

Right hip

The Board notes that the Veteran's right hip disability has been rated as 20 percent disabling throughout the rating period on appeal.  No rating in excess of 20 percent is allowable under Diagnostic Codes 5251 and 5253 (encompassing limitation of extension, abduction, abduction, and rotation of the thigh).  In order to warrant a rating in excess of 20 percent (under Diagnostic Code 5252), the Veteran's disability must be manifested by flexion of the thigh limited to 20 degrees.  At both VA examinations in which the Veteran's right hip was examined (December 2008 and August 2013), the Veteran achieved 100 degrees of flexion with pain beginning at 100 degrees.  

The Board acknowledges the Veteran's complaints of pain, particularly with regard to everyday activities like traversing stairs, gardening, getting in and out of cars, etc.  However, the objective evidence of record indicates that such pain does not limit the Veteran's functional range of motion of the right hip to less than those levels discussed above and, as such, does not serve as a basis for an evaluation in excess of 20 percent.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system".)  Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2014).

The Board has also considered alternative diagnostic codes.  However, there is no evidence that the Veteran's disability has resulted in right hip ankylosis (Diagnostic Code 5250), a flail joint (Diagnostic Code 5254), or impairment of the femur (Diagnostic Code 5255).  

In the absence of a finding that the Veteran's right hip is manifested by flexion limited to 20 degrees, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating is excess of 20 percent for early degenerative changes, right hip secondary to capital femoral epiphysis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right knee

The Veteran's right knee disability is rated as 10 percent disabling.  In order to warrant a rating in excess of 10 percent, the Veteran's disability has to be manifested by leg flexion limited to 30 degrees (Diagnostic Code 5260), leg extension limited to 15 degrees (Diagnostic Code 5261), ankylosis (Diagnostic Code 5256), or malunion of the tibia and fibula with a moderate knee or ankle disability (Diagnostic Code 5262).

At the Veteran's VA examinations, he achieved flexion to 100 degrees with pain at 100 degrees (December 2008), and achieved flexion to 135 degrees with no objective evidence of pain (October 2014).  He achieved full extension to 0 degrees at both examinations.  There was no evidence of ankylosis or malunion of the tibia and fibula.   

Once again, the Board acknowledges the Veteran's complaints of pain, particularly with regards to everyday activities.  However, the objective evidence of record indicates that such pain does not limit the Veteran's functional range of motion of the right knee to less than those levels discussed above and, as such, does not serve as a basis for an evaluation in excess of 10 percent.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system".)  Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2014).

In the absence of a finding that the right knee is manifested by leg flexion limited to 30 degrees, leg extension limited to 15 degrees, ankylosis, or malunion of the tibia and fibula with a moderate knee or ankle disability, the preponderance of the evidence weighs against the claim.  

The Board also notes that separate rating are not warranted for limitation of flexion and limitation of extension insofar as there has been no finding of limitation of extension,

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating is excess of 10 percent for status post right knee medial meniscus tear with arthroscopic surgery with scars must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right knee instability

Although an increased rating is not warranted under Diagnostic Codes 5256, and 5258-5262, the Board notes that a separate rating can be granted under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  

The Veteran has reported that his knee gives out and that he regularly uses a knee brace for support.  Moreover, as early as July 2006, a VA examiner recommended that the Veteran continue to wear the knee brace and advised him to return if he needed another brace.  The Board recognizes that objective medical evidence at the VA examinations has not shown recurrent subluxation or lateral instability.  However, the Veteran's testimony (which has been consistent with his reports during VA examinations and outpatient visits) has been substantiated by the outpatient records reflecting a recommendation to wear a knee brace.  In giving the benefit of the doubt to the Veteran, the Board finds this evidence sufficient to warrant a separate 10 percent rating under Diagnostic Code 5257 for right knee instability.

The Board notes that a rating in excess of 10 percent is not warranted.  In order to warrant a rating in excess of 10 percent, the Veteran's recurrent subluxation or lateral instability would have to be deemed moderate.  In the absence of any objective medical evidence to support it, the Board finds the subluxation or lateral instability to be no more than slight.   

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of pain, discomfort, and limitation of motion.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


						(CONTINUED ON NEXT PAGE)











ORDER

Entitlement to an increased rating for early degenerative changes, right hip secondary to capital femoral epiphysis, is denied.

Entitlement to an increased rating for status post right knee medial meniscus tear with arthroscopic surgery with scars is denied.  

A separate rating of 10 percent, but no higher, is granted for right knee strain and ligament instability. 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


